Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered December 18, 1984, convicting him of murder in the second degree (four counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon viewing the evidence, as we must, in the light most favorable to the prosecution, we find that it is sufficient as a matter of law to support the defendant’s conviction of the crimes charged (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Niehoff and Fiber, JJ., concur.